DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on January 31st, 2022 in response to the Non-Final Office Action mailed on July 30th, 2021.  Per Applicant's response, Claim 1 has been amended.  No claims have been newly-added.  Consequently, Claim 1 remains pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.

Response to Arguments
Applicant's arguments filed January 31st, 2022 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “With regard to both Latypov and Wissink, it is respectfully submitted that the claim is distinguishable from both prior art references, individually, based on the addition of the equalizer”, the Examiner must respectfully disagree.  The Examine respectfully asserts that both Latypov and Wissink do, in fact, disclose “an equalizer” as now recited within Claim 1.  Please refer to the updated 102(a)(1) rejections below for complete details.

		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU 2463479 to Latypov (machine translation attached herein).

    PNG
    media_image1.png
    516
    804
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    711
    613
    media_image2.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 1-2 shown immediately above, Latypov discloses:

(1)	A drive (4; Fig. 1) for a deep-well sucker-rod pumping unit (Fig. 1; “sucker rod pump unit”; pg. 3), comprising: an electric motor (5) coupled through a central gearbox (6) to differentials (two opposing differentials 7; Fig. 2), said differentials comprising pinions (labeled by the Examiner in Fig. 2 above for clarity) and crown wheels (“crown wheel 11”; Abstract; pg. 1), each one of said differentials having an output shaft (8; Fig. 2), said output shaft being coupled to a walking beam (2) through a crank (9) and a pitman arm (10) (“cranks 9 are connected to the balancer 2 through the connecting rods 10”; pg. 4), said pitman arm being coupled to an equalizer (labeled by the Examiner in Fig. 2 above for clarity; see also pg. 4, which states “transmitted forces through the connecting rods 10 will be equal and equally directed. Thus, on the balancer 2 there will be no harmful torques that cause vibration of the rocking machine”), and the crown wheels of the differentials being fixed to housing parts of said differentials (differential housing parts are not labeled, but are clearly shown in Fig. 1 at lead line 7), wherein said housing parts are rigidly attached to supports (1) fixedly installed on a drive frame (labeled by the Examiner in Fig. 2 above for clarity).






Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,484,484 to Wissink et al.

    PNG
    media_image3.png
    430
    574
    media_image3.png
    Greyscale
            
    PNG
    media_image4.png
    758
    431
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    552
    702
    media_image5.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 1-2 shown immediately above, Wissink et al. (Wissink) discloses:

(1)	A drive (34, 36; Fig. 1) for a deep-well sucker-rod pumping unit (Fig. 1; “provide power to a reciprocating pumping device of the oil well pump”; col. 1, lines 7-13), comprising: an electric motor (36) coupled through a central gearbox (42) (via belt 38 and pulley 54) to differentials (opposing differentials 46; only one differential 46 is shown in Fig. 3 for simplicity), said differentials comprising pinions (82) and crown wheels (78), each one of said differentials having an output shaft (output hub 48), said output shaft being coupled to a walking beam (18) through a crank (28) and a pitman arm (24) (Fig. 1), said pitman arm being coupled to an equalizer (26; seen best in Figs. 1-2), and the crown wheels of the differentials being fixed to housing parts (52) of said differentials (“rigidly secured to the shaft housing 52 to prevent its rotation”), wherein said housing parts are rigidly attached to supports (35) fixedly installed on a drive frame (12) (seen best in Figs. 1-2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC